Case 7:21-cv-00409-TTC-RSB Document 9 Filed 08/25/21 Page 1 of 2 Pageid#: 35


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


 JAMAR SHANTE PAXTON, SR,                           Civil Action No. 7:21-cv-00409
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Thomas T. Cullen
 GARY T. SETTLE, et al,                             United States District Judge
     Defendant(s),



       Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered July 16, 2021, the court directed plaintiff to submit, within 20 days from the

date of the order, a statement of assets, an inmate account form, and a certified copy of plaintiff’s

trust fund account statement for the six-month period immediately preceding the filing of the

complaint, obtained from the appropriate prison official of each prison at which plaintiff is or

was confined during that six-month period. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

       On August 2, 2021, plaintiff sent in a money order in the amount of $350.00, which the

clerk returned to him with a letter of explaining that the filing fee was $402.00 unless the court

granted the opportunity to proceed without prepayment of the filling fee. Because the court had

not granted that permission, plaintiff was advised he needed to pay the full filing fee. On August

24, 2021, plaintiff sent in a money order in the amount of $52.00, which the Clerk’s Office

returned with another letter of explanation. To date, plaintiff has not submitted the full filing fee.

       More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions and failed to pay the applicable filing fee. Accordingly, the court dismisses the action

without prejudice and strikes the case from the active docket of the court. Plaintiff may refile the

claims in a separate action once plaintiff is prepared to comply with the noted conditions.
Case 7:21-cv-00409-TTC-RSB Document 9 Filed 08/25/21 Page 2 of 2 Pageid#: 36


        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 25th day of August, 2021.



                                          ______/s/ Thomas T. Cullen_______________
                                                United States District Judge
